Citation Nr: 0124110	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 3, 1998, 
for an evaluation in excess of 50 percent for service-
connected bipolar disorder.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1991.

The instant appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which assigned an effective 
date of March 2, 1998, for an increased rating, to 100 
percent, for service-connected bipolar disorder.


REMAND

The veteran and her attorney contend, in substance, that an 
earlier effective date of April 6, 1995, is warranted for the 
100 percent disability evaluation for bipolar disorder.
 There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA, and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).  This remand will also give the RO an opportunity 
to develop this claim pursuant to those regulations.

In an effort to assist the RO, the Board of Veterans' Appeals 
(Board) has reviewed the claims file and has identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.

The Board notes that the evidence of record does not include 
any VA or non-VA treatment records or evaluations between 
April 11, 1996, the date of a Hampton, Virginia, VA Medical 
Center (MC) outpatient treatment record, and March 2, 1998.  
The latter date is the date of a VA mental disorders 
examination and is the current effective date of the 100 
percent rating for bipolar disorder.  The evidence reveals 
that the veteran has reported that she moved to Birmingham in 
June 1997 and that prior to that she lived in Atlanta.  

The veteran is advised that treatment records pertaining to 
her service-connected bipolar disorder for the period from 
April 1996 to March 1998 are the type of evidence necessary 
to substantiate her claim.  She is further advised that in 
order for the VA to assist her with the development of this 
evidence, she must adequately identify any such records.  
38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are considered to be constructively 
included within the record and must be acquired if material 
to an issue on appeal).

Turning to another issue, the Board notes that in an April 
1999 rating decision, the RO denied a claim for a total 
disability rating for compensation based on individual 
unemployability (TDIU).  The veteran was informed of that 
decision by letter dated April 29, 1999.  Correspondence from 
the veteran's attorney dated February 14, 2000, stated that 
it was a Notice of Disagreement (NOD) with respect to that 
issue.  A May 15, 2000, notification letter to the veteran 
from the RO indicated that since a schedular 100 percent 
evaluation was granted in the April 2000 rating decision, the 
NOD as to the TDIU issue was considered moot.  However, the 
Board notes that the veteran and her attorney contend that 
she is entitled to TDIU benefits for a period prior to the 
current effective date of the schedular 100 percent rating.  

The record before the Board does not reflect that a Statement 
of the Case (SOC) has been issued regarding the TDIU claim.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue an SOC, the Board should remand the issue to the RO, 
not refer it there, for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to her claim on 
appeal that has not already been made 
part of the record, including treatment 
records, VA and non-VA, for the period 
from April 1996 to March 1998 and should 
assist her in obtaining such evidence.  
She must adequately identify the records 
and provide any necessary authorization. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 and in the final rule published at 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001) are fully complied with and 
satisfied.

3.  The RO should thereafter readjudicate 
the veteran's earlier effective date 
claim.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

4.  The RO should furnish the veteran and 
her attorney with an SOC on the issue of 
entitlement to TDIU which was denied by 
the RO in April 1999.  She should be 
advised of the necessity of filing a 
timely substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




